By the Court,

Savage, Ch. J.
There is no doubt a man may be guilty of larceny in stealing his own property, when done with intent to charge another person with the value of it. 2 East’s Cr. L. 558, § 7. 1 Hawkins, ch. 33, § 30. The constable, by levying on the shingles, had acquired a special property in them, 7 Cowen, 297; 6 Johns. R. 196; and the charge was well laid by stating the property to be in the constable, 8 Cowen, 137. 14 Mass. R. 217. The evidence fully warranted the conviction, and the judgment of the court of special sessions must be affirmed.